 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEE BROCK,                                    CASE NO. 1:17-cv-01610-LJO JLT (PC)

12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR THE COURT TO ISSUE A
13            v.
                                                          SUBPOENA
14    TUOLUMNE COUNTY SHERIFF’S                           (Docs. 19, 20)
      OFFICE, et al.,
15

16                        Defendants.
17

18           Plaintiff is a state inmate whose second amended complaint is before the Court for

19   screening. (Doc. 19.) The Court is required to screen complaints brought by prisoners seeking

20   relief against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

21   1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner has raised claims

22   that are legally “frivolous, malicious,” or that fail to state a claim upon which relief may be

23   granted, or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

24   § 1915A(b)(1),(2). “Notwithstanding any filing fee, or any portion thereof, that may have been

25   paid, the court shall dismiss the case at any time if the court determines that . . . the action or

26   appeal . . . fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

27           A complaint must contain “a short and plain statement of the claim showing that the pleader

28   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but
 1   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 2   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 3   550 U.S. 544, 555 (2007)). Plaintiffs must set forth “sufficient factual matter, accepted as true, to

 4   state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. Facial plausibility

 5   demands more than the mere possibility that a defendant committed misconduct and, while factual

 6   allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at 677-78.

 7          Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

 8   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

 9   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). To state a claim under section 1983,

10   a plaintiff must allege two essential elements: (1) that a right secured by the Constitution or laws

11   of the United States was violated and (2) that the alleged violation was committed by a person

12   acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v.

13   Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

14          Under section 1983 the plaintiff must demonstrate that each defendant personally

15   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

16   This requires the presentation of factual allegations sufficient to state a plausible claim for relief.

17   Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). Prisoners

18   proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed and

19   to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

20   (citations omitted), but nevertheless, the mere possibility of misconduct falls short of meeting the
21   plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

22   I.     Plaintiff’s Allegations

23          Plaintiff is currently detained at Mule Creek State Prison but complains of acts that

24   occurred when he was booked at the Tuolumne County Jail as a pretrial detainee. He names three

25   Doe Defendants from the Tuolumne County Sheriff’s Office.

26          Sometime in 2016, plaintiff was booked into the Tuolumne County Jail, where he reported
27   to the booking officer (Doe 1) that he was a “dropout” from the “Northern” gang (a Hispanic

28                                                      2
 1   gang), and he requested to be housed in protective custody. Doe 2, a sergeant, was present during

 2   this conversation and made aware of plaintiff’s dropout status and request for special housing.

 3   After plaintiff was “dressed out,” he was escorted to general housing by a deputy, Doe 3, who

 4   was also made aware of plaintiff’s dropout status, request for protective custody, and the potential

 5   danger to plaintiff. Despite the safety risk, plaintiff was placed into a non-protective custody area

 6   with whites only where he was assaulted by three or four inmates aware of plaintiff’s dropout

 7   status. Plaintiff seeks damages.

 8   II.    Discussion

 9          The Ninth Circuit set forth the following criteria for a pretrial detainee’s Fourteenth

10   Amendment failure-to-protect claim:

11                  (1) The defendant made an intentional decision with respect to the
                    conditions under which the plaintiff was confined;
12

13                  (2) Those conditions put the plaintiff at substantial risk of suffering
                    serious harm;
14
                    (3) The defendant did not take reasonable available measures to abate
15                  that risk, even though a reasonable officer in the circumstances
                    would have appreciated the high degree of risk involved—making
16                  the consequences of the defendant's conduct obvious; and
17
                    (4) By not taking such measures, the defendant caused the plaintiff's
18                  injuries.
     Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. Aug. 15, 2016).
19
            Plaintiff satisfies the criteria for each of the three Doe Defendants: he accuses each of
20
     being aware of plaintiff’s gang dropout status and the risk of harm to plaintiff if placed in general
21
     housing, each made an intentional decision with respect to that information by placing plaintiff in
22
     general housing and/or not preventing his placement there, none of the defendants took
23
     reasonable measures to abate the risk to plaintiff, and plaintiff suffered an assault at the hands of
24
     other inmates who knew of plaintiff’s dropout status. Plaintiff has thus adequately asserted a
25
     Fourteenth Amendment failure-to-protect claim against Does 1-3.
26
     III.   Motion for Issuance of Subpoena
27
            Because the three defendants are unidentified,
                                                     3 plaintiff requests the Court issue a
28
 1   subpoena duces tecum. (Doc. 20.)

 2          The Court’s authorization of a subpoena duces tecum requested by an in forma pauperis

 3   plaintiff is subject to limitations. Because personal service of a subpoena duces tecum is required,

 4   Federal Rule of Civil Procedure 45(b), “[d]irecting the Marshal's Office to expend its resources

 5   personally serving a subpoena is not taken lightly by the court,” Austin v. Winett, 2008 WL

 6   5213414, *1 (E.D. Cal. 2008); 28 U.S.C. § 1915(d). Limitations include the relevance of the

 7   information sought as well as the burden and expense to the non-party in providing the requested

 8   information. Fed. R. Civ. P. 26, 45. A motion for issuance of a subpoena duces tecum should be

 9   supported by clear identification of the documents sought and a showing that the records are

10   obtainable only through the identified third party. See, e.g., Davis v. Ramen, 2010 WL 1948560,

11   *1 (E.D. Cal. 2010); Williams v. Adams, 2010 WL 148703, *1 (E.D. Cal. 2010). The “Federal

12   Rules of Civil Procedure were not intended to burden a non-party with a duty to suffer excessive

13   or unusual expenses in order to comply with a subpoena duces tecum.” Badman v. Stark, 139

14   F.R.D. 601, 605 (M.D. Pa. 1991). Non-parties are “entitled to have the benefit of this Court's

15   vigilance” in considering these factors. Id.

16          Plaintiff moves to serve a subpoena on the Tuolumne County Sheriff’s Office to identify

17   “Each named Does, (1), (2), (3), actual and true identity (names) involved in the complaint, and

18   their positions.” (Doc. 20 at 2.) While neither the subpoena nor the pleading identifies the date of

19   plaintiff’s booking, this information should be within the Tuolumne County Sheriff’s Office’s

20   records and thus easily accessible. Plaintiff’s motion will therefore be granted.
21   IV.    Conclusion

22          Plaintiff’s second amended complaint states a cognizable Fourteenth Amendment failure-

23   to-protect claim against Does 1 through 3. The Court thus ORDERS that:

24          1. Plaintiff’s motion for subpoena (Doc. 20) is GRANTED;

25          2. The Clerk of Court shall forward the following documents to the United States Marshal

26   Service (USMS):
27                  a. One completed and issued subpoena duces tecum to be served on:

28                                                      4
 1                             Tuolumne County Sheriff’s Office

 2                             Litigation Coordinator

 3                             28 N. Lower Sunset Drive

 4                             Sonora, CA 95370

 5                    b. One copy of the second amended complaint (Doc. 19);

 6                    c. One completed USMS–285 form; and

 7                    d. Two copies of this order, one to accompany the subpoena and one for the USM;

 8             In completing the subpoena, the Clerk of Court shall list, as described here, the documents

 9   requested: Documents identifying the names and positions of Does 1, 2, and 3 who, as described

10   in the second amended complaint, booked plaintiff in 2016.

11             3. As soon as practicable1, the USMS is DIRECTED to serve the subpoena in accordance

12   with the provisions of Rule 45 of the Federal Rules of Civil Procedure. Before attempting

13   personal service, the USMS may request the Tuolumne County Sheriff’s Office waive personal

14   service of this subpeona;

15             4. The USMS shall serve by personal service the subpoena duces tecum, along with a

16   copy of this order and a copy of the second amended complaint, upon the individual/entity named

17   in the subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure and 28 U.S.C. §

18   566(c);

19             5. Within 10 days after personal service is made, the USMS shall file the return of service,

20   along with the costs subsequently incurred in effecting service, and said costs shall be enumerated
21   on the USM–285 form; and

22             6. Within 30 days after service is made, the Litigation Coordinator of Tuolumne County

23   Sheriff’s Office is directed to serve the responsive documents on plaintiff:

24             David Lee Brock

25             CDC # BF2457

26             Mule Creek State Prison
27
     1
      Due to the government shutdown, the Court understands that there may be only limited resources to serve civil
28   subpoenas such as this.                                 5
 1          P.O Box 409060

 2          Ione, CA 95640

 3          7. Within fourteen days upon receipt of the documents identifying the Doe Defendants,

 4   plaintiff is directed to submit a notice with the Court, upon which he will then be directed to

 5   submit documents necessary to effectuate service.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     January 9, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                     6
